03/22/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs March 1, 2022

                  STATE OF TENNESSEE v. STANLEY ALLEN

                  Appeal from the Criminal Court for Shelby County
                       No. 17-00862       Chris Craft, Judge
                      ___________________________________

                            No. W2021-00673-CCA-R3-CD
                        ___________________________________


The Shelby County Grand Jury issued an indictment charging Defendant, Stanley Allen,
with aggravated statutory rape, solicitation of a minor, and sexual battery. Following a
trial, a jury found Defendant guilty of solicitation of a minor and sexual battery. The jury
was unable to reach a verdict on the charge of aggravated statutory rape. Defendant later
entered a no contest plea to a lesser-included offense of assault by offensive touching on
this charge. Following a sentencing hearing, the trial court imposed an effective one-year
sentence suspended to three years of supervised probation, and the court denied
Defendant’s request for judicial diversion. On appeal, Defendant contends that the
evidence was insufficient to support his conviction for sexual battery and that the trial court
abused its discretion in denying judicial diversion. Discerning no error, we affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which J. ROSS DYER
and JOHN W. CAMPBELL, SR., JJ., joined.

Phyllis L. Aluko, District Public Defender; Barry W. Kuhn, Assistant District Public
Defender (on appeal); and Theresa Childress and Beth Brooks (at trial), Memphis,
Tennessee, for the appellant, Stanley Allen.

Herbert H. Slatery III, Attorney General and Reporter; Kayleigh Butterfield, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Gavin
Smith, and Jose Leon, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                         OPINION

                          Factual and Procedural Background

                                            Trial

        At trial, Kiara Stanfield testified that, on the weekend of June 19, 2016, she and the
victim, her fifteen-year-old sister, stayed at the east Memphis apartment of Ms. Stanfield’s
cousin, Tatyana Donegan. Ms. Stanfield said that it was the victim’s first time staying over
at the apartment although Ms. Stanfield had stayed there several times over the years. Ms.
Stanfield explained that she and the victim had attended a baby shower that weekend for
Ms. Donegan and Ms. Donegan’s fiancé, Defendant. Ms. Stanfield recalled that, while at
the shower, she noticed Defendant watching the victim and that Defendant asked her
several times about the victim’s name and age.

        Ms. Stanfield testified that, following the baby shower, Ms. Stanfield and the victim
went to the apartment shared by Ms. Donegan, Defendant, and their eight-year-old son,
Sean. Ms. Stanfield had agreed to babysit Sean for the night so that Ms. Donegan and
Defendant could go to a late movie. Ms. Stanfield testified that she, the victim, and Sean
were downstairs watching television and playing music but that she received a phone call
and went upstairs to Sean’s bedroom. She said that, after her call, she fell asleep on Sean’s
bed. When Ms. Stanfield woke up the following morning, the victim was asleep on the
floor at the end of the bed. Ms. Stanfield said that she did not know when the victim entered
the room although she recalled hearing the victim “calling [her] name” at one point. Ms.
Stanfield stated, “I asked [the victim] what was it, but she never said nothing, so I just went
back to sleep.” She said that the victim had a pillow and two blankets with her on the floor.
She said that the victim had “a bedwetting disorder” in June 2016.

        The victim testified that, on the weekend of June 19, 2016, her mother was out of
town and that she and her sister, Ms. Stanfield, planned to spend the night with Ms.
Donegan and Defendant so they could attend Ms. Donegan’s baby shower. The victim
recalled that, on Friday, “[Ms. Donegan] came and got us from the house. We went to her
mom’s house. We went to [Defendant’s] job, and then we went to the house.” She said
that they spent the night and then attended the baby shower with Ms. Donegan and
Defendant on Saturday. After the shower, Ms. Donegan and Defendant asked Ms.
Stanfield if she would babysit Sean while they went to a late movie. Ms. Stanfield agreed
to watch Sean, and they returned to the apartment shared by Ms. Donegan and Defendant.
The victim said that, while Ms. Donegan and Defendant were at the movie, she and Sean
fell asleep downstairs in the living room and that Ms. Stanfield fell asleep upstairs. She
said that she was still asleep downstairs when Ms. Donegan and Defendant returned to the
apartment.
                                             -2-
       The victim testified, “[I]n the middle of the night, I had an accident, and I woke up,
and I went upstairs to change my clothes[.]” She then lay down on the floor beside the bed
where Ms. Stanfield slept. The victim stated that, before she fell asleep, Ms. Donegan
entered the bedroom, opened a closet and turned on the closet light, and hung baby clothes
inside. The victim said that she fell asleep but that, sometime later, Defendant entered the
bedroom and turned on the closet light. Defendant gave the victim a blanket and told her
that she was “going to freeze down [t]here.” After covering herself with the blanket, the
victim began looking at her cell phone. She said that Defendant turned off the closet light
but did not leave the room. Defendant asked the victim if she was going to back to sleep
and then told her to come into the hallway so that they could talk without waking Ms.
Stanfield. The victim testified that this occurred around 3:00 a.m.

         The victim testified that she took her pillow and a blanket out into the hallway. She
said that Defendant began asking her about talking to guys on her cell phone. She said that
Defendant then turned the conversation to ask if she was a virgin and that Defendant stated,
“I heard virgins are freaks.” The victim said that she responded, “Well, I wouldn’t be able
to tell you because I don’t do anything.” The victim said that she and Defendant also talked
about music and that, at one point, he told her “quiet down” and that she was going to “get
[him] in trouble up here because of [her] age.” The victim stated that she told Defendant
that she was fifteen. She said that, during their discussion about music, Defendant asked
her what type of music she listened to when dancing. When she told Defendant the names
of some artists and songs, Defendant played one of the songs on his cell phone. Defendant
then grabbed her hand and pulled her up to stand with him. The victim testified that she
thought Defendant was going to dance but that he sat back down and told her to dance.
The victim told Defendant that she could not dance wearing the pajama pants that she had
on, and Defendant asked her what she would normally wear while dancing. When she told
him she would wear shorts or sweatpants, Defendant went downstairs and returned with a
pair of shorts. The victim stated that, while Defendant was downstairs, she got her cell
phone out of Sean’s bedroom and brought it out into the hall. She said that Defendant told
her to change into the shorts in front of him but that she went back into the bedroom to
change.

       The victim said that, after she changed, Defendant played some music and told her
to dance. She continued, “So, I start to dance for a little bit, and then I stop. And then,
[Defendant] gets up, and I’m assuming that he’s going to dance with me, like, play around
and stuff, but he actually, as I’m dancing, he comes, and he presses up against me.” The
victim said that she sat down and that Defendant sat down beside her. She stated:

             And [Defendant] was, like, “Do you know how to grind?” I’m, like,
       “No. I don’t do that. I don’t know how.” And he asked me -- he was, like,
       “You don’t know how to grind?” And I’m, like, “No.”
                                            -3-
               So, he plays this song, “Grind with me.” He plays this song, and he
       puts a pillow . . . over my face and, like, pushes me back. So, now I’m down,
       like, lying . . . back.

             So, he puts the pillow over my face, and he moves my legs, like,
       opened my legs, and he starts grinding against me.

        The victim said that Defendant put the pillow over her face, opened her legs, and
then he started “grinding.” She explained, “So, his penis [was] against my vagina . . . but
we still [had] on clothes. And he’s grinding against me. And then he turn[ed] me around
so that . . . I’m on all fours, and he [was] grinding up against my butt[.]” When specifically
asked, the victim testified that she did not open her legs but that Defendant opened her legs.
The victim said that she sat down and that Defendant sat beside her and turned off the
music. He then told her that she should dance for him in her underwear, but she told him
no. The victim stated that Defendant went downstairs and came back up carrying a gift
from the baby shower, which he set down on the stairs. She testified that Defendant then
told her, “[Y]ou’re going to dance for me.” She said:

             [S]o, . . . he plays music. I take off the shorts that I had on, and I had
       on underwear underneath my shorts.

               So, I dance again, and he comes up behind me, and he presses hisself
       (sic) up against me again, and this time his hand goes up my shirt. And, at
       first, he’s, like, touching my breast but over my sports bra, and then he puts
       his hand under my sports bra. So, now his hand is touching my bare breast.

       ....

              And, as I’m dancing, I feel, like, his pants come – he had on basketball
       shorts. And I feel them come down. And now I’m up against his under
       clothing.

                And his hand – he’s touching my vagina over my underwear at this
       point.

       The victim testified that she moved away from Defendant and sat down beside the
baby gift. Defendant then asked her to “give him head,” meaning oral sex. The victim
explained that, when she told Defendant no, he asked if he could perform oral sex on her
but that she again said no. The victim said that Defendant turned her over “on all fours”
and touched her vagina and breast again. She said that he put his hand underneath her
underwear, touched her “bare vagina,” and that his finger slightly penetrated her vagina.
                                            -4-
Defendant said, “I want to F you, but you’re going to tell[.]” The victim told Defendant
no, and then Ms. Donegan called Defendant’s name. The victim said that she grabbed the
shorts and went back into the bedroom with Ms. Stanfield. She testified that she left her
cell phone, pillow, and blanket in the hallway. She explained that, as she was lying down,
Ms. Donegan entered the bedroom holding the pillow and blanket that were left in the
hallway. The victim said that she asked Ms. Donegan for the items and then fell asleep.

        The victim stated that Ms. Donegan woke her up the next morning. Ms. Donegan
had the victim’s cell phone and asked the victim why her phone was in the hallway, but the
victim rolled over and tried to go back to sleep. The victim testified that, several minutes
later, Defendant came into the bedroom and asked her to come into the hallway. Defendant
told the victim that Ms. Donegan “asked [him] why [the victim’s] stuff was in the hallway,
and [he] told [Ms. Donegan] that [the victim] fell asleep in the hallway, and [he] made [the
victim] get up and go in the room.”

        Later that day, the victim told a friend what had happened with Defendant, and her
friend encouraged the victim to tell her mother. The victim said that, when she got home,
she told her mom what Defendant had done and that they reported it to police several days
later. She stated that they did not immediately report it because she was “overwhelm[ed]”
and embarrassed and out of consideration for Ms. Donegan. She said that she provided a
statement to police about the incident and then identified Defendant in a photographic
lineup. The victim stated that she initially told police that there was “no penetration”
because it was not explained to her what “penetration” could entail. She stated that the
definition was later explained to her and that was why she testified at the preliminary
hearing that there was penetration involved in the offense. When shown her statement to
police, the victim agreed that she told police that Defendant had worn gray sweatpants and
a t-shirt during the offense.

        Alyssa Chalmers testified that she was the victim’s friend and that, in June 2016,
the victim told her about “[s]omething embarrassing” that had happened to the victim
involving Defendant. Ms. Chalmers recalled that she and the victim exchanged text
messages about the incident for about three hours and that the victim was “pretty scared,”
“kind of embarrassed,” and “reluctant to tell [her] what happened.” Ms. Chalmers said
that, after the victim disclosed the incident, she told the victim to “tell her mom what
happened.” Ms. Chalmers agreed that she attended a birthday party for the victim several
days later, but she denied that they made prank phone calls to Defendant’s job.

       Tenisha Polk testified that she was the victim’s mother and that the victim’s birthday
was June 27, 2000. She said that, on June 19, 2016, she was in Biloxi, Mississippi, when
she received a phone call from the victim. The victim was crying and could not talk, and
Ms. Polk asked her repeatedly what was wrong. Ms. Polk told the victim that she was
                                            -5-
going to text her, and they hung up the phone. The victim then sent Ms. Polk “a flood of .
. . screenshot text messages” that showed the text messages that the victim had exchanged
with Ms. Chalmers about the incident. Ms. Polk then called the victim and asked her
“who,” and the victim identified Defendant as the perpetrator.

        Ms. Polk testified that she immediately returned home and spoke to the victim and
that the victim confirmed “she was violated” by Defendant. Ms. Polk stated:

              [The victim] said that [Defendant] asked to perform oral sex on her.
       He asked her to perform oral sex on him. That he grabbed her breast. That
       he put his hand on her vagina. She told me that there was -- his finger actually
       touched there.

       ....

              The orifice, the area of the vagina. She told me he did that. That
       [Defendant] pushed her head -- he covered her head with a pillow and was
       grinding on her.

       Ms. Polk said that the victim became “withdrawn” at home and spent a lot of time
in her room following her disclosure. She said that she took the victim to a doctor to be
examined but that they did not immediately report the offense to police because the victim
said that she just wanted to “forget that it happened.” Ms. Polk stated that they eventually
reported it to police and that the victim attended counseling.

        Lieutenant Alvin Clark testified that, in June 2016, he was an investigator with the
Sex Crimes Bureau of the Memphis Police Department and that he was assigned to
investigate Defendant’s case. Lieutenant Clark stated that he interviewed the victim in the
presence of Ms. Polk and conducted a photographic lineup, during which the victim
identified Defendant as the perpetrator of the offense. He recalled that the victim appeared
“embarrassed” and “hurt” by what had happened to her. Lieutenant Clark said that he next
spoke to Ms. Donegan and asked her and Defendant to come in and provide a statement
about the victim’s allegations. Lieutenant Clark said that Ms. Donegan did not keep an
initial appointment with him and that she and Defendant did not respond to his calls
thereafter.

       Tatyana Donegan testified that, in June 2016, she was engaged to Defendant. Ms.
Donegan testified that, after her baby shower on June 18, Ms. Stanfield agreed to babysit
for her and Defendant so that they could go to a movie. She stated that she and Defendant
returned to their apartment after the movie around 1:00 or 1:30 a.m. on June 19. She said
that she got into bed around 2:00 a.m. and that Defendant came into their bedroom and
                                            -6-
changed into a pair of gray sweatpants and a t-shirt. Ms. Donegan said that she fell asleep
and then woke up around 2:30 a.m. because she heard Defendant “fussing about somebody
peeing on their self.” Ms. Donegan got up and used the restroom, and Defendant came
into the bedroom holding a blanket that had urine on it. Ms. Donegan said that Defendant
began taking baby shower gifts upstairs and that she also went upstairs. She said that she
saw a blanket lying in the hallway by the door to her son’s bedroom, so she picked it up
and took it into the bedroom. She said that, when she turned on the closet light, the victim
asked her for the blanket, and she gave it to her. Ms. Donegan stated that, after Defendant
finished taking the baby gifts upstairs, they went back downstairs to their bedroom and
went to sleep. She said that, when she woke up the next morning, she found the victim’s
cell phone lying by the door to her son’s bedroom. Ms. Donegan picked up the phone,
gave it the victim, and told her that she was going to get breakfast for them. She said that
she returned to the apartment around 10:00 a.m. and that she took the victim and Ms.
Stanfield home around 1:30 p.m. Ms. Donegan agreed that Defendant owned basketball
shorts but stated that he mainly wore sweatpants to bed. She said that she did not find any
shorts or a blanket with urine on it in her son’s room after the victim and Ms. Stanfield left.

       On cross-examination, Ms. Donegan stated that she went back to bed between 3:30
and 4:00 a.m., after she washed the urine-soaked blanket. She agreed that she was asleep
from that time until 8:00 a.m. She testified that the victim’s cell phone was not in the
hallway outside the bedroom door when she went upstairs at 2:30 a.m.

       Defendant testified that he was born in 1984. He stated that, after the baby shower,
Ms. Stanfield agreed to babysit so he and Ms. Donegan could go to the movies. He said
that he and Ms. Donegan returned to their apartment around 1:30 a.m. on June 19 and that
he brought in some items from the baby shower that had been left in his truck. Defendant
stated that, when they returned, Ms. Stanfield was upstairs and that the victim and Sean
were asleep downstairs in the living room. He said that he and Ms. Donegan got ready for
bed and that he changed into some sweatpants and a white t-shirt. He said that Ms.
Donegan fell asleep as he watched an interview on television. Defendant said that Ms.
Donegan got up to use the restroom and that she turned down the temperature in the
apartment, so he got up to get an extra blanket. Defendant said that he went into the living
room to turn on their alarm and saw a blue blanket in the floor. He testified that the victim
was no longer sleeping on the floor and that he stepped in urine when he picked up the
blanket. Defendant said that he could smell the urine on the blanket and commented,
“Somebody’s too old to be pissing on themselves.” Ms. Donegan heard him, and he
showed her the blanket. She told him to put the blanket in the washing machine. Defendant
said that he then took gifts from the baby shower upstairs and placed them in the hallway.
He denied going into Sean’s bedroom. He said that he was never alone with the victim,
and he denied asking Ms. Stanfield about the victim at the baby shower. He denied that he

                                             -7-
had any contact with the victim after he and Ms. Donegan returned from the movies. He
said that the victim was a liar and was not telling the truth.

       Defendant said that he first learned about the allegations against him later that day
through a series of text messages with Ms. Polk. Defendant said that he thought it was a
prank and “ignored it.” Defendant stated that, about a week later, he got a prank call from
the victim and her friends on his work phone. He testified, “I answered the phone. They’re
laughing. They’re giggling. I just remember somebody saying, ‘[W]ho’s stupid now?’ I
remember one of the girls screaming out, ‘Payback is a B.’”

       At the conclusion of proof, the State made the following election of offenses in
regards to the count of sexual battery: “[A]s described by [the victim], when [] Defendant
allegedly opened the victim’s legs with his hands and [‘]grinded[’] . . . on the victim,
rubbing his penis on her vaginal area with a pillow over her face.” Following deliberations,
the jury found Defendant guilty of solicitation of a minor and sexual battery but was unable
to reach a verdict on the charge of aggravated statutory rape. Prior to sentencing,
Defendant entered a no contest plea to assault by offensive touching, as a lesser-included
offense of aggravated statutory rape.

                                        Sentencing

       At a sentencing hearing, the State offered into evidence Defendant’s presentence
report, the Strong R assessment, Defendant’s psychosexual assessment, and letters from
the victim and Ms. Polk.

        The victim testified about the effects of Defendant’s conduct on her life. She stated
that it had affected her mentally, describing it as a “burden” that she had “carried around
for years.” She stated, “At one point I was very trusting and open to people. Now I am
not.” The victim requested that Defendant be placed on the sex offender registry in order
to prevent him from harming other children.

       Ms. Polk testified that the offense had affected her whole family. She said, “We
went through a lot of depression because of this. From watching my child go from a happy,
bubbly young girl to going to someone that doesn’t really speak, doesn’t want to be around
crowds.” Ms. Polk said that the victim had suffered from anxiety and had not wanted to
leave her room. Ms. Polk testified that it was important that everyone knew “what type of
person, what type of man” Defendant was because it would “keep other young girls from
suffering at his hands.”

      Montheria Allen, Defendant’s sister, testified that she had five children ranging in
age from one to twenty-one years’ old. Ms. Allen stated that, despite Defendant’s
                                            -8-
conviction for the instant offenses, she believed that he was not a danger to the community
and that she still trusted Defendant with her children. She said that Defendant did not use
drugs or alcohol, that he maintained a job, and that he took care of his children. Ms. Allen
stated that she would support Defendant in complying with the court’s orders. On cross-
examination, Ms. Allen testified that Defendant did not tell her that he was arrested for
assault for “forcibly kissing” an Uber driver while the instant case was pending but that
she found out about the arrest from another family member.

        Defendant testified that he was requesting judicial diversion for his offenses and
that he wanted to “put it all behind [him].” He agreed that he participated in the presentence
report and the psychosexual evaluation and that he was willing to participate in therapy if
ordered by the court. Regarding therapy, Defendant stated, “[M]aybe I’m there to help
somebody else out. But as far as me going to like a therapist or something, I don’t think
it’s for me[,]” and he maintained that he did not commit the instant offenses. When asked
if he wanted to say anything to the court or the victim, Defendant responded:

              I’m . . . like, mentally drained. You know, the false stories[.]

       ....

              [W]hat I’ve been hearing what happened that didn’t happen. Just
       everything, you know, being on the job for a long time, losing it, not really
       being able to just get out like I want to get out and just having my life on hold
       as well.

       Defendant explained that he had to change jobs four times in four years because he
was placed on the sex offender registry. Defendant denied telling his current employer at
PrimeCare Transport that the instant charges had been dismissed. He also denied that he
forcibly kissed an Uber driver.

        At the conclusion of the hearing, the trial court stated that it “will not and ha[s] not
and . . . cannot” deny judicial diversion based on Defendant’s refusal to admit guilt. The
court stated that it considered the Parker and Electroplating factors. Regarding
Defendant’s amenability to correction, the trial court found that, at his trial and sentencing
hearing, Defendant displayed a “general attitude” of resentment and that he was
“[s]omewhat antagonistic to the system.” The court noted findings from the psychosexual
evaluation that Defendant had difficulty with “self-regulation” that could contribute to him
re-offending. The court stated that it was concerned that Defendant was “resistant to
correction.” Next, the trial court found that the circumstances of the offense were “slightly
aggravated” based on Defendant’s authority over the victim while she was in his home that
night. The court noted that factors in Defendant’s favor included that he had no criminal
                                             -9-
record and that his social history and physical and mental health were good. Regarding
deterrence, the court stated:

              But as far as deterrence value to [Defendant] and his deniability is
       some concern is that if he has a record of this, he’s less likely to be employed
       in positions or be in positions or be allowed legally to be in positions with
       small children where he could re-offend and that would deter to some extent.

       Finally, the trial court considered whether diversion would serve the interest of the
public as well as Defendant and concluded that “the public has a really good interest in not
having him diverted.” The court continued:

              And I underlined the part which said the office manager where he
       works at PrimeCare Transport Holly Graham office manager verified
       [D]efendant was employed. She was advised of [D]efendant’s conviction for
       sexual battery and solicitation of a minor. In other words the presentence
       person advised her of that.

             Ms. Graham advised [D]efendant had told them the charges had been
       dismissed. And that’s a concern to me.

        The trial court stated that it had “no faith at all in [Defendant’s] credibility.” The
court found that Defendant was not truthful when testifying at trial and at the sentencing
hearing and stated, “[T]hat causes me concern because if he will lie, he may re-offend.” It
stated, “I just believe that to protect the interest of the public, we must have this on his
record and that he must register as a sex offender.” Based on those considerations, the trial
court denied Defendant’s request for judicial diversion.

      The trial court imposed concurrent sentences of one year for solicitation of a minor,
one year for sexual battery, and three months for assault by offensive touching. The court
suspended Defendant’s sentence to three years’ supervised probation.

      Defendant filed a timely motion for new trial and an amended motion for new trial.
Following a hearing, the trial court denied the motion in a written order. This timely appeal
follows.




                                            - 10 -
                                          Analysis

                                Sufficiency of the evidence

       On appeal, Defendant challenges the sufficiency of the evidence as it relates to his
conviction for sexual battery, asserting that the State failed to show that the sexual contact
with the victim was accompanied by “force or coercion” as charged in the indictment.
Defendant contends that that the victim “apparently consented” to the sexual contact with
him based upon her later dancing in front of him in her underwear. Defendant asserts that
the only “force” used was “just that for him to come into physical contact with [the
victim].” The State responds that the evidence was sufficient to sustain Defendant’s
conviction for sexual battery.

       Our standard of review for a sufficiency of the evidence challenge is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009))
(internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221 S.W.3d
514, 521 (Tenn. 2007).

       As charged in this case, sexual battery is “unlawful sexual contact with a victim by
the defendant or the defendant by the victim” when “force or coercion is used to
accomplish the act[.]” Tenn. Code Ann. § 39-13-505(a)(1) (2016) (emphasis added).
“Sexual contact” includes “the intentional touching of the clothing covering the immediate
area of the victim’s . . . intimate parts, if that intentional touching can be reasonably
construed as being for the purpose of sexual arousal or gratification[.]” Tenn. Code Ann.
§ 39-13-501(6) (2016). Further, “intimate parts” includes “the primary genital area, groin,
[or] inner thigh[.]” Tenn. Code Ann. § 39-13-501(2) (2016). Force “means compulsion

                                            - 11 -
by the use of physical power or violence and shall be broadly construed to accomplish the
purposes of this title[.]” Tenn. Code Ann. § 39-11-106(12) (2016).

       Regarding the count of sexual battery as elected by the State, the victim testified
that she was sitting beside Defendant when he asked her if she knew how to “grind[,]” to
which the victim responded, “No. I don’t do that.” The victim testified that Defendant
then grabbed her pillow, put it over her face, and pushed her back to the floor. She said
that Defendant opened her legs and began “grinding against [her],” rubbing his penis
against her vagina through their clothes. Later that day, the victim told Ms. Chalmers and
her mother that Defendant had “violated her,” and she reported the offense to police several
days later. Ms. Chalmers testified that the victim seemed embarrassed and scared after the
incident, and the victim’s mother said that the victim was crying and initially could not
speak to her about the offense. When viewed in the light most favorable to the State, the
evidence supports a finding that Defendant used force to accomplish the sexual contact
with the victim.

       Moreover, as noted by the State in its brief, the State did not charge Defendant with
sexual battery under the theory that the victim did not consent to the sexual contact and
Defendant knew or had reason to know that the victim did not consent, see Tenn. Code
Ann. 39-15-505(a)(2) (2016). Nevertheless, the record is replete with evidence that the
victim did not consent to sexual contact with Defendant. The victim testified that she said
no when Defendant asked her to change in front of him, when he asked her to dance in her
underwear, when he asked her for oral sex, when he asked her whether he could perform
oral sex on her, and when Defendant said, “I want to F you[.]” The victim also testified
that she sat down several times and tried to pull away or separate herself from Defendant.
Thus, Defendant knew or had reason to know that the victim did not consent to sexual
contact with him, and his claim that he did not use force because she consented to the
contact is unavailing. Defendant is not entitled to relief.

                               Denial of judicial diversion

       Defendant next contends that trial court abused its discretion by denying judicial
diversion. The State responds that the trial court properly denied Defendant’s request for
diversion.

       Upon a finding of guilt, the trial court may defer further proceedings and place a
qualified defendant on probation without entering a judgment of conviction. Tenn. Code
Ann. § 40-35-313(a)(1)(A) (2020). Once a defendant who is placed on diversion
successfully completes probation, the charge will be dismissed. Tenn. Code Ann. § 40-35-
313(a)(2) (2020). A “qualified defendant” is a defendant who:

                                           - 12 -
       (a) [i]s found guilty of or pleads guilty or nolo contendere to the offense for
       which deferral of further proceedings is sought;

       (b) [i]s not seeking deferral of further proceedings for any offense committed
       by any elected or appointed person in the executive, legislative or judicial
       branch of the state or any political subdivision of the state, which offense
       was committed in the person’s official capacity or involved in the duties of
       the person’s office;

       (c) [i]s not seeking deferral of further proceedings for a sexual offense, a
       violation of § 39-15-502, § 39-15-508, § 39-15-511, or § 39-15-512, driving
       under the influence of an intoxicant as prohibited by § 55-10-401, vehicular
       assault under § 39-13-106 prior to service of the minimum sentence required
       by § 39-13-106, or a Class A or B felony;

       (d) [h]as not previously been convicted of a felony or a Class A misdemeanor
       for which a sentence of confinement is served; and

       (e) [h]as not previously been granted judicial diversion under this chapter or
       pretrial diversion.

Tenn. Code Ann. § 40-35-313(a)(1)(B)(i) (2020). The offenses for which Defendant was
convicted are not in the list of sexual offenses which would disqualify a defendant from
judicial diversion. See Tenn. Code Ann. § 40-35-313(a)(1)(B)(ii) (2020).

        Judicial diversion is a form of “legislative largess.” State v. Schindler, 986 S.W.2d
209, 211 (Tenn. 1999). Being qualified for diversion under the statute does not entitle a
defendant to judicial diversion; instead, the decision whether to grant judicial diversion is
left to the trial court’s discretion. State v. King, 432 S.W.3d 316, 323 (Tenn. 2014). The
defendant bears the burden of proving that he or she is a suitable candidate for judicial
diversion. State v. Faith Renea Irwin Gibson, No. E2007-01990-CCA-R3-CD, 2009 WL
1034770, at *4 (Tenn. Crim. App. Apr. 17, 2009) (citing State v. Curry, 988 S.W.2d 153,
157 (Tenn. 1999); State v. Baxter, 868 S.W.2d 679, 681 (Tenn. Crim. App. 1993)).

        When determining whether to grant judicial diversion to a qualified defendant, the
trial court must consider the following factors:

       (a) the accused’s amenability to correction; (b) the circumstances of the
       offense; (c) the accused’s criminal record; (d) the accused’s social history;
       (e) the accused’s physical and mental health; (f) the deterrence value to the

                                           - 13 -
       accused as well as others; and (g) whether judicial diversion will serve the
       interests of the public as well as the accused.

State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998); State v.
Parker, 932 S.W.2d 945, 958 (Tenn. Crim. App. 1996). In addition to the Parker and
Electroplating factors, the trial court may consider the following factors in making its
decision: the defendant’s “attitude, behavior since arrest, prior record, home environment,
current drug usage, emotional stability, past employment, general reputation, marital
stability, family responsibility[,] and attitude of law enforcement.” State v. Anthony
Adinolfi, No. E2013-01286-CCA-R3-CD, 2014 WL 2532335, at *2 (Tenn. Crim. App.
June 2, 2014) (quoting State v. Washington, 866 S.W.2d 950, 951 (Tenn. 1993)) (internal
quotation marks omitted). The record must reflect that the trial court weighed all the
Parker and Electroplating factors against each other, and the trial court must give an
explanation of its ruling on the record. King, 432 S.W.3d at 326; Electroplating, 990
S.W.2d at 229. A defendant’s “continued denial of guilt should not, in and of itself,
preclude judicial diversion.” State v. Lewis, 978 S.W.2d 558, 567 (Tenn. Crim. App.
1997).

        We review a trial court’s decision regarding judicial diversion under the same
standard set forth in State v. Bise, 380 S.W.3d 682 (Tenn. 2012). King, 432 S.W.3d at 324.
If the trial court considers the Parker and Electroplating factors, specifically identifies the
relevant factors, and places on the record its reasoning for granting or denying judicial
diversion, then “the appellate court must apply a presumption of reasonableness and uphold
the grant or denial so long as there is any substantial evidence to support the trial court’s
decision.” Id. at 327. The trial court need not recite all the Parker and Electroplating
factors when justifying its decision on the record in order to be granted a presumption of
reasonableness. Id. However, the record should reflect that the trial court considered the
factors when rendering its decision and that it identified the relevant factors applicable to
the case. Id. Once the trial court identifies the relevant factors, it may proceed solely on
those. Id.

        Here, the trial court clearly considered the Parker and Electroplating factors,
identified the relevant factors it applied to support its decision to deny Defendant’s request
for judicial diversion, and expressly explained its reasoning. Thus, the trial court’s decision
is entitled to a presumption of reasonableness.

       Defendant asserts that the trial court denied diversion based on his refusal to admit
guilt. However, the trial court specifically stated that it “will not and ha[s] not and . . .
cannot” deny diversion based on Defendant’s refusal to admit guilt, citing Lewis, and our
reading of the trial court’s findings do not indicate that the court required such. Rather, it
appears that the trial court was considering Defendant’s denials in terms of credibility, a
                                            - 14 -
factor which is properly considered. State v. Anderson, 857 S.W.2d 571, 572 (Tenn. Crim.
App. 1992) (upholding denial of judicial diversion on the basis of untruthfulness); see also
State v. Dowdy, 894 S.W.2d 301, 305 (Tenn. Crim. App. 1994) (concluding that
consideration of a defendant’s candor while testifying was probative of prospects for
rehabilitation). The trial court noted that Defendant’s dishonesty towards his employer,
during trial, and during the sentencing hearing weighed against his amenability to
correction. The court also found that Defendant displayed a “general attitude” of
resentment and that he was “[s]omewhat antagonistic to the system.”

       The trial court additionally found that the circumstances of the offense were
“slightly aggravated” based on Defendant’s authority over the victim while she was in his
home that night and weighed against diversion. The evidence in the record supports this
determination. On the weekend of the offense, the victim’s mother was out of the state,
and the victim and her sister were staying with Defendant and Ms. Donegan at their
apartment. The victim’s mother and Ms. Donegan both trusted Defendant, who was twice
the victim’s age, to help watch and care for the children in the apartment. The victim had
reason to trust that she would be safe there because Ms. Stanfield had stayed with them
safely several times before, but Defendant broke that trust.

        The trial court further found that the deterrence value of diversion and whether
diversion would serve the ends of justice both weighed against granting diversion. The
court noted findings from the psychosexual evaluation that Defendant had difficulty with
“self-regulation” that could contribute to him re-offending. The court further noted that
Defendant had lied to his employer about the outcome of the case and stated that it had “no
faith at all in [Defendant’s] credibility.” The court stated, “[T]hat causes me concern
because if he will lie, he may re-offend.” Based on Defendant’s risk of re-offending, the
trial court found that “the public ha[d] a really good interest in not having him diverted”
and reasoned that, if the record of his criminal convictions remained, Defendant would be
less likely to be employed in positions with children where he could re-offend.

       Upon review, we conclude that there is substantial evidence in the record to support
the trial court’s denial of judicial diversion and that the trial court did not abuse its
discretion. Defendant is not entitled to relief.

                                       Conclusion

       Based on the foregoing reasons, we affirm the judgments of the trial court.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE
                                           - 15 -